CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Caribbean American Health Resorts Inc, a Minnesota corporation (the “Company”), on Form 10-QSB for the quarter endedSeptember 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the ”Report”),I, Halton Martin, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: 1.The Report fully complies with the requirements of Section 13(a) or15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Report fairly presents, in all materialrespects, the financial condition and results of operations of operations ofthe Company. Dated: November 28, 2007 Caribbean American Health Resorts, Inc. By:/s/ Halton Martin Halton Martin Chief Executive Officer and Chief Financial Officer
